UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1588


JULIET WRIGHT,

                 Plaintiff - Appellant,

          v.

JAMES CITY COUNTY,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:12-cv-00153-RBS-LRL)


Submitted:   January 15, 2015              Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Juliet Wright, Appellant Pro Se. Allison Anne Kotula, JAMES
CITY COUNTY ATTORNEY’S OFFICE, Williamsburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Juliet     Wright       appeals     the     district       court’s      order

dismissing    her   complaint     for   her    failure      to     comply    with    the

magistrate    judge’s     discovery     order,      and    the    district     court’s

order   denying     her    Fed.    R.   Civ.     P.       59(e)     motion     seeking

reconsideration     of    the     court’s     dismissal          order.      We     have

reviewed the record and find no reversible error.                         Accordingly,

we affirm for the reasons stated by the district court.                              See

Wright v. James City Cnty., No. 4:12-cv-00153-RBS-LRL (E.D. Va.

Mar 18, 2014; filed June 12, 2014, entered June 13 2014).                             We

deny Wright’s motion for judicial notice, and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                              AFFIRMED




                                        2